Citation Nr: 1420566	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  02-11 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by headaches, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for probable small venous angioma right cerebellum, also claimed as brain tumor.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 with service in Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 1996, May 1997, June 1997, and August 2004 rating decisions of the St. Petersburg, Florida Regional Office (RO).

The Veteran requested a hearing before the Board, but failed to report for a scheduled Board hearing.  Therefore, his request for a hearing before the Board must be considered as having been withdrawn.  38 C.F.R. § 20.702 (2013). 

In a May 1999 decision, the Board denied the Veteran's claim for service connection for a disorder characterized as ticking in the head.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2000 order, the Court granted an August 2000 Joint Motion for Remand, which vacated and remanded the Board's May 1999 decision to the extent that it failed to address the issues of entitlement to service connection for a skin disorder, PTSD and headaches, all claimed as secondary to Agent Orange exposure.  The appeal, as to the issue of entitlement to service connection for a disorder characterized as ticking in the head, was dismissed.  Thereafter, in 2001 and 2005, the Board remanded the claims. 

In May 2010, a VA medical expert opinion was requested.  A medical opinion was obtained in July 2010.  Thereafter, the Board denied the Veteran's claims in September 2010.

In September 2010, the Board recharacterized the Veteran's original claim of service connection for PTSD to include any type of psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities).  

The Veteran appealed the September 2010 Board decision to the Court.  In an April 2011 order, the Court granted an April 2011 Joint Motion for Remand, which vacated and remanded the Board's September 2010 Board decision on the basis that VA had not adequately attempted to obtain and associate with the claims file service treatment records regarding the Veteran.  Thereafter, the claims were again remanded by the Board in December 2011 for additional development.

In the December 2011 Board remand it was noted that the record reflects that the Veteran was previously represented by The American Legion, as indicated by a completed VA Form 21-22 dated in June 2004.  In a May 2011 correspondence, the Veteran indicated that he no longer desired to be represented by The American Legion.  In a July 2011 correspondence, the Veteran was notified that his statement revoked the power of attorney held by The American Legion and that he was without representation.  In a statement dated in December 2011, subsequent to the Board remand, the Veteran identified two private individuals as his representatives.  Thereafter, the Veteran was sent a representative clarification letter in August 2013.  As no current power of attorney has been associated with the claims file, the Veteran continues to be unrepresented.  38 C.F.R. §  20.608(a) (2013). 

The Veteran has raised the issue of entitlement to service connection for ischemic heart disease.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for probable small venous angioma right cerebellum, also claimed as brain tumor, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a current skin disorder, for which a diagnosis of actinic keratosis has been assigned, is etiologically related to any incident in service or to exposure to herbicides.

2.  The preponderance of the evidence is against a finding that a current psychiatric disorder is etiologically related to any incident in service or to exposure to herbicides.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A current psychiatric disorder was not incurred or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran was provided adequate notice in July 2005.  The claims were subsequently readjudicated in Supplemental Statements of the Case dated in September 2009 and November 2012.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Private treatment records have been obtained and associated with the claims file.  The appellant was afforded a VA medical examination in August 2009.  A VA medical expert opinion was obtained in July 2010 and additional medical opinions from VA examiners were obtained in June 2012.

Pursuant to the Board's December 2011 remand, an additional attempt was made to obtain service treatment records.  Additional treatment records were obtained and associated with the claims file in May 2012.

In addition, the Board ordered that the claims file be returned to the examiners who provided the 2009 VA examinations for review of the claims file, including the additional evidence submitted since they initially examined the Veteran, to determine the etiology of any current headache, psychiatric, or skin disabilities.  Pursuant to the Board's remand, additional opinions were obtained in June 2012.  It is noted that the examiners who reviewed the claims file in regard to the Veteran's headache and skin disabilities were not the same as the examiner who completed the August 2009 examination.  The Board is satisfied that there has been substantial compliance with the remand directives issued as a VA medical opinions regarding the etiology of the Veteran's headache and skin disabilities were provided by VA examiners after review of the claims file, including the prior examination report and findings and the evidence added to the claims file since the prior examination report.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The record does not indicate that there is any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In particular, the Veteran has been incarcerated for many years, so there can be no clinical records other than from his incarceration.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Headaches

The Veteran seeks entitlement to service connection for headaches, to include as secondary to exposure to herbicides.  The Veteran has reported that he was sprayed directly with herbicides in service and made reference to an implant.

Service treatment records reveal complaints and treatment for headaches.  However, examination on separation in September 1970 did not reveal any headaches.

The Veteran has stated that he did not stay for an examination at separation but rather chose to leave immediately for home.

On a medical history report dated in July 1983 associated with the Veteran's incarceration, the Veteran reported that he did not have or ever have a head injury or frequent or severe headaches.  On medical history reports dated in September 1989 and September 1991 the Veteran denied frequent or severe headaches.

In July 1997, the Veteran reported that his head hurt and he was diagnosed with questionable headache and prescribed Tylenol. 

In a treatment note dated in August 1997, the impression was rendered that the Veteran had headaches secondary to Agent Orange exposure.  There was no rationale provided.  

In August 1997 the Veteran complained of recurrent headaches and the provisional diagnosis was headaches.

In April 1999, the Veteran indicated that he had embedded a piece of sharpened coat hanger in his head and that after it was removed he reported that the headaches were gone.  In August 1999 the Veteran contended that he was sprayed directly with Agent Orange while attempting to recapture a prisoner of war.  He reported falling ill and having a severe temperature requiring transfer to a hospital.  He reported a ticking sound in his head. 

The report of VA examination conducted in August 2009 includes an opinion that the Veteran's headaches are not related to events that occurred in his service, and an opinion that headaches are not thought to be caused by exposure to Agent Orange.  

In June 2012 a VA examiner rendered the opinion that the etiology of the Veteran's headache and ticking sound was unknown.  The examiner noted that there was no evidence added to the claims file since 2009 that would alter the medical opinion rendered in August 2009.

The Board finds that entitlement to service connection for headaches, to include as secondary to exposure to herbicides, is not warranted.  The Board acknowledges that the Veteran complained of and was treated for headaches in service.  Evidence does not reveal a headache disability within one year of separation from service and includes evidence that the Veteran denied headaches in 1983 and 1989.  The Board acknowledges that the Veteran was exposed to herbicides in service and that the file reveals an impression that the Veteran had headaches related to exposure to herbicides.  However, headaches are not a disability for which service connection is warranted on a presumptive basis based upon exposure to herbicides.  In addition, after thorough examination in August 2009 a VA medical examiner rendered the opinion that the Veteran's headaches were not related to events that occurred in service and that headaches were not thought to be caused by exposure to herbicides.  A VA examiner in June 2012 indicated that the etiology of the Veteran's headaches and ticking sound was unknown.  However, the examiner continued to indicate that the evidence added to the claims file since the prior examination does not alter the medical opinion rendered in August 2009.  As such, the preponderance of the evidence is against a finding that the Veteran's current headaches are related to the Veteran's headaches in service or exposure to herbicides in service.  Therefore, entitlement to service connection is denied.


B.  Skin

The Veteran seeks entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  The Veteran has variously reported that he was directly sprayed with herbicides in service and that he was treated for a skin disorder in service.

Service treatment records do not reveal that the Veteran was treated for a skin disorder in service.  Examination at separation from service in September 1970 did not reveal any skin disorder.

The Veteran has stated that he did not stay for an examination at separation but rather chose to leave immediately for home.

In October 1979, the Veteran was treated for warts.

On a medical history report dated in July 1983 associated with the Veteran's incarceration the Veteran reported that he did not have or ever had a skin disease.

In a February 1985 treatment note the Veteran reported breaking out on face, neck and shoulder.  Physical examination was within normal limits.  In another treatment note dated in February 1985 and in March 1985 the Veteran sought treatment for welts and eruption on the left cheek, respectively.  The Veteran was found to have welts and a possible skin fungus.

In December 1987, the Veteran complained of a skin problem due to contact with Agent Orange.  Examination revealed no skin problems.  The Veteran was noted to have a provisional diagnosis of skin problem due to Agent Orange.  

In March 1987, the Veteran was treated for tinea barbae.  In January 1988 and February 1988 the Veteran refused treatment.

On a medical history report dated in September 1989 the Veteran reported skin disease.  On a medical history report dated in September 1991 the Veteran denied skin disease.

The Veteran was treated for skin complaints in October 1993.  The Veteran was treated for a skin complaint in November 1993.  The Veteran reported exposure to Agent Orange. 

The Veteran reported an Agent Orange type rash in August 1997.

The report of VA examination conducted in August 2009 discloses that the Veteran reported developing a skin disorder two to three years after separation from service.  After examination, the Veteran was diagnosed with actinic keratosis for the Veteran's current skin disorder.  The examiner rendered the opinion that the skin disorder was not related to events in service.  The examiner included an opinion that actinic keratosis is not thought to be caused by exposure to Agent Orange.  The examiner noted that there was no evidence that the Veteran had chloracne or other acneform skin disorder, the skin disorders of the types which may be presumed related to exposure to herbicides.  

In June 2012, a VA medical examiner rendered the opinion that the Veteran's actinic keratosis was most likely due to sun exposure.  The examiner noted that there was no evidence added to the claims file since 2009 that would alter the medical opinion rendered in August 2009.

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, is not warranted.  Although the Veteran contends that he complained of and was treated for skin disorders in service, service treatment records do not reveal any complaint, diagnosis or treatment for any skin disorder and the Veteran was not noted to have a skin disorder upon examination at separation from service.  After examination in August 2009 the Veteran was diagnosed with actinic keratosis.  However, the examiner rendered the opinion that the Veteran's actinic keratosis was not thought to be caused by exposure to herbicides.  In addition, an examiner in June 2012 indicated that the Veteran's actinic keratosis was most likely due to sun exposure and that there was no evidence added to the claims file since 2009 that would alter the prior medical opinion.

Initially, it is noted that actinic keratosis is not a disorder for which presumptive service connection based upon exposure to herbicides is warranted.  In addition, the examiners have indicated that the Veteran's skin disorder is not related to herbicide exposure.

Review of the claims file does not reveal any complaints or treatment for any skin disorder until 1979, nine years after service.  In addition, the claims file indicates that the Veteran subsequently reported that he did not have and had not had any skin disorder.  The medical records do not reveal complaints of a skin disorder related to service until more than 20 years after separation from service.  

After examination in August 2009 the examiner indicated that the Veteran's skin disorder was not related to events in service.  Thereafter, in June 2012 a VA medical examiner reported that the Veteran's actinic keratosis was most likely due to sun exposure and that there was no evidence associated with the claims file since the August 2009 examination that would change the opinion.

The Board acknowledges that the Veteran is competent to report a skin condition; however, the Veteran is not competent to identify the cause of the skin disorder.  Although it appears that the Veteran has reported that he has had a skin disorder since separation from service, the post-service treatment records reveal inconsistent reports of a skin disorder.  As such, to the extent that the Veteran has complained of a skin disorder since service, the Veteran's contentions lack credibility.

As the preponderance of the evidence is against a finding that the Veteran's skin disorder is related to his active service or to any exposure to herbicides in service, service connection is denied.




C.  Psychiatric Disorder

The Veteran seeks entitlement to service connection for psychiatric disorder, claimed as PTSD, to include as due to exposure to herbicides.  The Veteran described pursing an escaped prisoner of war.  

Examination on separation in September 1970 did not reveal any psychiatric disorder.

A noted in February 1972 indicated that the Veteran was receiving individual and group therapy.

In another treatment note dated in February 1972, the Veteran was noted to be diagnosed with chronic alcoholism, drug addiction, and chronic anxiety reaction with depressive features.

A February 1972 VA in-patient note indicated that the Veteran was diagnosed with chronic anxiety reaction with depressive features, chronic alcoholism, and drug addition by history.  The Veteran was reported to have been hospitalized twice previously on short term and that each time he requested discharge before treatment was instituted.  Most recently he was discharged in January 1972 and reported for readmission the next day.  

A March 1972 VA in-patient treatment note indicated that the Veteran was diagnosed with chronic alcoholism, chronic anxiety reaction with depressive features in an emotional, unstable personality, and adult situational reaction.  It was noted to be the Veteran's fourth admission.  

In June 1972 the Veteran's parents reported that the Veteran was not a violent man prior to going to Vietnam but now they had to keep a weapon available in the house to protect them.  

A VA note indicates that the Veteran was treated as an in-patient from July 1972 to August 1972.  The Veteran was diagnosed with emotionally unstable personality with poorly controlled hostility and failure to profit by experience as well as drug dependency, multiple.  The Veteran was noted to have had multiple readmissions.  

In another VA treatment note, dated in August 1972, the Veteran was noted to be diagnosed with depressive reaction in an emotional unstable personality, drug dependence to illicit drugs, chronic alcoholism, and passive-aggressive personality, aggressive type.  

In a statement dated in September 1972 Dr. M.G. indicated that the Veteran was treated in February 1971 for depression, nervousness, and fatigue.

The Veteran was treated as an in-patient from September 1972 to October 1972 for emotionally unstable personality, drug habituation, multiple, and calculus on teeth.

In a statement dated in October 1972 an acquaintance indicated that the Veteran was self-supporting prior to service.

In a statement dated in November 1972 the Veteran's father indicated that the Veteran did not have problems prior to service; however, after return from Vietnam he regressed.  He could not hold a job, apply for a job, or cope with anything at all. 

In November 1972 the Veteran's mother reported that the Veteran had taken drugs in service.  She reported that the Veteran had anxiety and depression in service and that after service he had depression.

In a statement dated in March 1973, a private physician reported that he had treated the Veteran in February 1971.  The Veteran was noted to be back from Vietnam for four months and the physician diagnosed the Veteran with depression, extreme nervousness and fatigue.

In a statement dated in April 1973 the Veteran's father reported that the Veteran' mental health disorder was dormant at the time of his discharge but came back to life a year later.  The Veteran was reported to be violent and that he was never like that prior to service.  

A physician in June 1973 indicated that the Veteran was treated as an in-patient in March 1973.  He had a long history of depressive symptoms since discharge from the military.  Examination was noted to reveal the Veteran to be essentially negative.  The Veteran's hospital course was described and the diagnosis was noted to be depressive reaction, severe.  

A note dated in September 1982 indicates that the Veteran was treated for adjustment disorder with depressed mood.  

A note in January 1983 indicates a history of a nervous problem.  In March 1983 the Veteran reported that he swallowed razor blades because he was depressed.

On a medical history report dated in July 1983 associated with the Veteran's incarceration the Veteran noted that he did not have or ever have alcohol use, drug use, depression or excessive worry, or nervous trouble of any sort.

In April 1985 the Veteran reported as his stressor service at Doc Pho, which was described as a popular target of Vietcong.  

In a treatment note dated in May 1985 the Veteran stated that he dropped his claim for PTSD. 

On a medical history report dated in September 1989 the Veteran reported alcohol use, drug use, depression and excessive worry, and nervous trouble.  

The Veteran underwent psychiatric treatment in September 1989.

On a medical history report dated in September 1991 the Veteran denied alcohol use, drug use, depression and excessive worry, and nervous trouble.

In May 1993 the Veteran was noted to meet the criteria for PTSD and PTSD group therapy began in May 1993.

In a note dated in April 2002 the Veteran was found to show no signs of significant mental or emotional impairment.

A correctional institution note indicates a diagnosis of substance abuse, alcohol and street drugs, mild to moderate, and PTSD following Vietnam combat.

The report of VA psychiatric examination conducted in August 2009 reflects that the examiner reviewed the Veteran's clinical records, including VA records beginning in 1972.  The report reflects that the examiner assumed the accuracy of the Veteran's report that he was exposed to herbicides, including during capture of an enemy combatant in 1970, and assumed the accuracy of the Veteran's report that he was hospitalized during service.  

The Veteran's thought processes were rambling, tangential, illogical, evasive, and the Veteran was preoccupied with certain topics.  The examiner concluded that the Veteran had a delusional disorder and a depressive disorder on Axis I and a personality disorder on Axis II, but did not meet the criteria for a diagnosis of PTSD.  The examiner also noted that PTSD does not result from exposure to herbicides.  

In July 2010 a VA medical expert determined that the Veteran's diagnosis was delusional disorder on axis I and mixed personality disorder on axis II.  The expert agreed with the prior VA examiner finding that the Veteran did not meet the criteria for PTSD.  The expert noted that it was assumed that the Veteran's prior history of polysubstance abuse and dependence had remained in remission during his period of incarceration.  The expert could not completely exclude the significant possibility of continued effects on mood other than psychosis due to his very significant history of substance abuse, over the course of the Veteran's lifetime.

Due to the Veteran's history of substance abuse as well as the notation of self report of adjustment difficulties in his adolescence prior to military service, the opinion was rendered that it is less than likely that the Veteran's mental health problems were incurred during or as a result of his military service.  The expert noted that other than a February 1969 service treatment note indicating discouragement over lack of leave over the prior year and being tired and not eating well there was no record of psychiatric instability or treatment until January 1972, roughly 15 months after separation from service.  The expert noted that this was felt to be directly related to drug and alcohol abuse as well as overlying personality disorder.  The expert noted that the Veteran's separation physical indicated that good health was endorsed.  The expert noted that there is an increased risk of developing mood disorder, including psychosis, anxiety, and depression with long term heavy exposure to illicit substances such as amphetamines, alcohol, and marijuana, and especially more so with use beginning in adolescence.  The expert reported that personality disorders by definition have their genesis in childhood and adolescence and would not be expected to be caused by military service, and would further be noted to be highly comorbid with other substance and mood disorders.  

In June 2012, after reviewing the Veteran's claims file, a VA medical examiner rendered the opinion that it was less likely than not that the Veteran's psychiatric disorder is related to his active service.  The examiner noted that prior examinations found a lack of scientific and direct psychiatric examination supports for the Veteran's contention that his exposures to toxic chemicals on active duty resulted in his PTSD or other condition.  The examiner noted that since the prior evaluations the Veteran had submitted multiple written communications which have elaborated on his contention that his multiple somatic and psychiatric problems have been due to a variety of toxic chemicals and other exposures.  He continued to contend that he has developed septiopiresis which has resulted in multiple conditions.

Based upon a review of the claims file and consideration of the somatic evidence related to his claims of multiple central nervous system related (psychological) symptoms, it may be reasonably clinically concluded that it is less likely than not that the Veteran's claimed neuropsychiatric conditions have been caused by the claimed in-service injury, event, and illnesses.  The examiner noted that the prior medical opinions remained validated.

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, to include as secondary to herbicide exposure, is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for any psychiatric disorder.

Post service treatment records reveal treatment for a psychiatric disorder, as early as February 1971.  However, the record does not reveal a diagnosis of psychosis.  Thus, service connection on a presumptive basis is not warranted.

The records reveal numerous hospitalization and a report from the Veteran's parents dated in 1972 that the Veteran returned from Vietnam violent.  Later the Veteran's father indicated that the Veteran's mental health disorder was dormant at the time of discharge but came back to life a year later.  In addition, the Veteran was noted to meet the criteria for a diagnosis of PTSD in correctional facility notes.  However, after examination in August 2009, the examiner noted that the Veteran did not have a diagnosis of PTSD and that PTSD was not related to herbicide exposure.  A medical expert in July 2010 rendered the opinion that the Veteran's psychiatric disorder was not incurred in service and was instead related to the Veteran's alcohol and substance abuse.  Again in June 2012 a VA medical opinion was rendered that the Veteran's psychiatric disorder was not related to service, including exposure to chemicals in service.  

As after thorough examination in August 2009, the Veteran was found to not have a diagnosis of PTSD, and as the records prior to August 2009 reveal predominant diagnoses of alcohol and drug use, depression, and nervous trouble,  the preponderance of the evidence is against a finding that the Veteran has PTSD.

Although the Veteran is competent to report symptoms, he is not competent to identify that his psychiatric disorder is related to his active service and thus the Board finds opinions of the VA medical examiners, after examination and thorough review of the claims file, to be highly probative.  As the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder is related to the Veteran's active service, including exposure to herbicides, service connection is denied.


ORDER

Service connection for a disorder manifested by headaches, to include as due to exposure to herbicides, is denied.

Service connection for a skin disorder, to include as due to exposure to herbicides, is denied.

Service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides, in denied.


REMAND

In an August 2004 rating action the RO denied the Veteran's application to reopen a claim of entitlement to service connection for probable small venous angioma right cerebellum, also claimed as brain tumor.  Subsequently, in a statement received in October 2004, he disagreed with the denial.  To date, the Veteran has not been issued a Statement of the Case with respect to these issues.  Under the circumstances, the Board must remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for probable small venous angioma right cerebellum, also claimed as brain tumor, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on the issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


